Title: Albert Gallatin’s Report on Delinquent Collectors, 9 June 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Treasury Department June 9th. 1801.
               
               The Secretary of the Treasury respectfully reports to the President of the United States;—
               That William Kirby Collector of the Customs of Hampton, Virginia has not rendered any account to the Treasury, later than the 31st. December 1798, nor transmitted any weekly return of cash on hand since that time.
               That Nathaniel Wilkins Collector Cherry Stone, Virginia has not rendered any account to the Treasury later than the 31st. December 1796, nor transmitted any weekly return since—That some of his quarterly accounts even prior to that date have not been rendered, so that no part of his accounts has been settled later than 31st. December 1794—and that he has been earnestly & repeatedly requested to render the residue of his accounts.
               That James Powell Collector of Savannah who was appointed in January 1800, has only transmitted some detached parts of his accounts not sufficient for settlement; that on his being informed of the necessity of rendering his accounts with more regularity & better supported or stated, he has by his answer appeared to be disposed to resign rather than to be obliged to render strict accounts, and that his last weekly return is dated 30th. March 1800.
               Under these circumstances, the Secretary conceives it his duty to report, that in his opinion William Kirby, Nathaniel Wilkins and James Powell ought to be removed from Office.
               All which is most respectfully submitted by
               
                  Albert GallatinSecy. of the Treasury
               
            